November 1, 2013 Dreyfus/STANDISH Global Fixed income Fund Supplement to Summary Prospectus and Statutory Prospectus dated July 1, 2013 The fund's board has approved, subject to shareholder approval, Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation (Dreyfus) , the fund's investment adviser, to serve as the fund's sub-adviser . In addition, the fund's board has approved, subject to shareholder approval, the implementation of a "manager of managers" arrangement to enable Dreyfus to hire and replace sub-advisers in the future that are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined in the Investment Company Act of 1940, as amended (the 1940 Act)) of Dreyfus' ultimate parent company, which is The Bank of New York Mellon Corporation (BNY Mellon), without shareholder approval. Currently, the fund's portfolio managers are dual employees of Dreyfus and Standish and manage the fund as employees of Dreyfus. If shareholders of the fund approve the engagement by Dreyfus of Standish as a sub-adviser for the fund, the fund's current portfolio managers will continue to manage the f und's assets using the investment process described in the f und's prospectus, but will do so as employees of Standish . Dreyfus, and not the fund, will compensate Standish out of the fee Dreyfus receives from the fund. There will be no increase in the advisory fee paid by the fund to Dreyfus as a consequence of the engagement of Standish. It is currently contemplated that shareholders of the fund as of December 6, 2013 (the Record Date) will be asked to vote at a special meeting of shareholders, to be held on or about February 13, 2014, on the engagement of Standish as a sub-adviser to manage the fund's assets and the implementation of the "manager of managers" arrangement . A proxy statement with respect to the proposals will be mailed prior to the meeting to fund shareholders as of the Record Date. If approved by fund shareholders, Standish would be engaged by Dreyfus to serve as the fund's sub-adviser and the fund would implement a "manager of managers" arrangement on or about February 21, 2014 (the Effective Date). ***** Portfolio Management As of the Effective Date and subject to shareholder approval described above, Dreyfus will engage its affiliate, Standish, to serve as the fund's sub-adviser. Standish, a registered investment adviser, is an indirect wholly-owned subsidiary of BNY Mellon with its principal office at BNY Mellon Center, 201 Washington Street, Suite 2900, Boston, Massachusetts 02108-4408 . Standish is a dedicated fixed-income manager that traces its roots back to 1933, when its predecessor firm, Standish, Ayer & Wood, Inc., began managing fixed-income portfolios for U.S. financial institutions, banks and insurance companies. Standish offers a wide range of discretionary and non-discretionary credit-based and specialty bond strategies for U.S. and global pension funds, sovereign wealth funds, central banks, endowments, foundations, insurance companies and other institutional investors, as well as for high net worth individual investors. As of September 30, 2013, Standish had approximately $ billion in assets under management. Standish, subject to Dreyfus' supervision and approval, will provide the day-to-day management of the fund's assets allocated to Standish. ***** As of the Effective Date and subject to shareholder approval described above, the fund will implement a "manager of managers" arrangement whereby Dreyfus would be permitted to select one or more sub-advisers to manage the fund's portfolio in the future without obtaining shareholder approval. Dreyfus will evaluate and recommend to the fund's board sub-advisers for the fund. Dreyfus will monitor and evaluate the performance of the sub-advisers for the fund and will advise and recommend to the fund's board any changes to the fund's sub-advisers. Currently, Dreyfus has selected, subject to shareholder approval, Standish to manage all of the fund's assets. Dreyfus has obtained from the Securities and Exchange Commission (SEC) an exemptive order, upon which the fund may rely, that permits Dreyfus, subject to certain conditions and approval by the fund's board, to enter into and materially amend sub-investment advisory agreements with one or more sub-advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined in the 1940 Act) of Dreyfus' ultimate parent company, BNY Mellon, without obtaining shareholder approval. The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the fund's board) to supervise any sub-adviser and recommend the hiring, termination, and replacement of any sub-adviser to the fund's board. One of the conditions of the order is that the fund's board, including a majority of the "non-interested" board members, must approve each new sub-adviser. In addition, the fund is required to provide shareholders with information about each new sub-adviser within 90 days of the hiring of any new sub-adviser.
